Citation Nr: 1605770	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  14-23 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than September 27, 2011 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Keith Snyder, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 



INTRODUCTION

The Veteran had active service from July 1980 to July 1983. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of an initial evaluation in excess of 70 percent for PTSD and the denial of an effective date earlier than September 27, 2011 for the grant of service connection for PTSD.  Since his December 2014 Supplemental Statement of the Case, the Veteran has submitted additional evidence in support of his claims to include his Social Security Administration grant of benefits decision and private medical evaluations.  In November 2015, the Veteran's representative specifically stated that the Veteran did not wish to waive RO consideration of the additional evidence that was submitted.  A remand back to the RO for review of the additional evidence was requested.  As the Veteran has not waived RO consideration of the newly submitted evidence and the evidence submitted is pertinent to the claims, a remand for review of the evidence and argument, and the issuance of a Supplemental Statement of the Case if warranted.

It is noted that the newly submitted information also contains contentions that there was an open unadjudicated claim for service connection for a psychiatric disorder since the 1980's.  That matter should also be addressed in light of the arguments made and the evidence submitted.


Accordingly, the case is REMANDED for the following action:

The case should be reviewed on the basis of the additional evidence associated with the file since the December 2014 Supplemental Statement of the Case.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  Consideration should be given to the argument that there is an open claim from the 1980's in evaluating the newly submitted evidence and argument.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


